Ehblioh, Oh. J.
The action was by the plaintiff, a child of eleven years of age, by its guardian, to recover damages for personal injuries sustained by it while in the back yard of premises Ro. 233 East Thirty-sixth street in the city of Rew York, of which premises the defendants were owners and landlords.
The evidence clearly established that the injuries were caused by the negligence and breach of duty of the defendants and without any fault whatever on the part of the plaintiff.
The questions of negligence and contributory negligence were submitted to the jury under a careful charge by the court, and the jury rendered a verdict in favor of the plaintiff for $1,000 damages.
The amount awarded is moderate, and as no errors were committed during the trial the judgment entered on the verdict must be affirmed, with costs.
McCabthy, J., concurs.
Judgment affirmed, with costs.